
	

114 SRES 611 ATS: Supporting the designation of October 8, 2016, as “40 Years of Women Cadets at the United States Air Force Academy Day”.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 611
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Gardner (for himself and Mr. Bennet) submitted the following resolution; which was referred to the Committee on Armed Services
		
		November 29, 2016Committee discharged; considered and agreed toRESOLUTION
		Supporting the designation of October 8, 2016, as 40 Years of Women Cadets at the United States Air Force Academy Day.
	
	
 Whereas, in September 1972, the United States Air Force Academy (in this preamble referred to as the Academy) became the first service academy to prepare for the arrival of female cadets when it issued Operational Plan 36–72, Integration of Females into the Cadet Wing;
 Whereas, on October 8, 1975, the day after President Ford signed the Department of Defense Appropriation Authorization Act, 1976 (Public Law 94–106; 89 Stat. 531), which authorized women to attend military service academies, the Academy announced that the first class of women would be admitted on June 28, 1976;
 Whereas, on January 13, 1976, the first woman to enter the Academy Preparatory School arrived; Whereas, on June 28, 1976, the Academy became the first service academy to admit women when 156 women arrived as part of the class of 1980;
 Whereas the first African-American women to attend the Academy arrived in 1976 and graduated in 1980;
 Whereas the first Hispanic woman to attend any military service academy arrived at the Academy in 1976 and graduated in 1980;
 Whereas, on August 15, 1979, a woman First Class Cadet from the Academy’s class of 1980 became the first Academy woman to complete a solo flight in the T–41 training aircraft;
 Whereas, on May 28, 1980, the first 97 women graduated from the Academy; Whereas, in 1981, 4 women at the Academy were the first Academy women named as All-Americans by the National Collegiate Athletic Association (in this preamble referred to as the NCAA);
 Whereas, on November 24, 1980, a woman cadet became the Cadet Wing Commander at the Academy for the first time;
 Whereas, in 1981, a woman cadet at the Academy was selected as a Rhodes Scholar for the first time; Whereas, in 1986, a woman cadet at the Academy received the Outstanding Cadet in Order of Graduation Award for the first time;
 Whereas, in 1987, a woman graduate from the class of 1980 returned to the Academy as an Air Officer Commanding for the first time;
 Whereas, on July 1, 1990, the women’s athletic program of the Academy officially became a member of the Colorado Athletic Conference;
 Whereas, on January 13, 1993, a woman from the United States Air Force, and a member of the Academy’s class of 1980, flew into space for the first time aboard the space shuttle Endeavour;
 Whereas, on April 14, 1994, a woman graduate of the Academy died in a combat zone and received the Purple Heart award for the first time;
 Whereas, in January 1995, a member of the Academy’s class of 1988 became the first woman to log United States Air Force fighter pilot combat time;
 Whereas, in August 1996, women athletes at the Academy began their first year as NCAA Division I members;
 Whereas, on June 25, 1998, an Academy graduate from the class of 1982 and a Rhodes Scholar became the first woman graduate of the Academy elected to Congress;
 Whereas, in 1999, a member of the Academy’s class of 1998 became the first African-American woman to serve as a combat pilot;
 Whereas, in 2004, a 1988 graduate of the Academy took command of the 354th Fighter Squadron, becoming the first woman in the history of the United States to command a combat aviation unit;
 Whereas, on October 1, 2004, a member of the Academy’s class of 1983 became the first woman graduate of the Academy promoted to brigadier general and took office as Dean of the Faculty of the Academy;
 Whereas, in November 2005, a member of the Academy’s class of 1996 became the first woman member of the United States Air Force’s aerial demonstration team, the Thunderbirds;
 Whereas, in December 2005, a member of the Academy’s class of 1980 was the first woman Academy graduate to become Commandant of Cadets;
 Whereas, on September 7, 2006, a member of the Academy’s class of 1980 became the first woman of Japanese descent from any military service to be promoted to flag officer;
 Whereas, on June 19, 2008, a member of the Academy’s class of 1982 became the first woman of Korean descent from any military service to be promoted to flag officer;
 Whereas, in 2009, a member of the Academy’s class of 2006 was the first woman Academy graduate killed by enemy action;
 Whereas, on June 21, 2010, the Academy’s first woman Vice Superintendent, and a member of the Academy’s class of 1983, took office;
 Whereas, on July 16, 2010, a graduate from the Academy’s class of 1984 became the first woman of Hispanic descent in the United States Air Force to be promoted to flag officer;
 Whereas, on June 5, 2012, a member of the Academy’s class of 1980 became the first woman in the United States Air Force to attain the rank of 4-star general;
 Whereas, in August 2013, a member of the Academy’s class of 1981 became the first woman Superintendent of the Academy;
 Whereas, in August 2014, a member of the Academy’s class of 1993 became the first woman to command a United States Air Force bomb wing; and
 Whereas, between 1976 and 2016, 5,381 women were commissioned through the Academy: Now, therefore, be it
		
	
 That the Senate— (1)supports the designation of October 8, 2016, as 40 Years of Women Cadets at the United States Air Force Academy Day;
 (2)commends the extraordinary accomplishments of the women cadets and graduates of the United States Air Force Academy in Colorado Springs, Colorado, and the service to the United States of those cadets and graduates; and
 (3)honors past, present, and future women who serve in the United States Air Force.